          Case 1:20-cr-00016-VM Document 39 Filed 05/25/21 Page 1 of 1




May 25, 2021

VIA ECF
Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Eddie Wise, 20 CR 16 (VM)

Dear Judge Marrero:

The parties jointly write to request a sentencing date for Mr. Wise in mid-July. The defense
needs the additional time to effectively prepare a sentencing submission on Mr. Wise’s behalf.

Thank you for your consideration of this application.

Respectfully submitted,

/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender
212.417.8750


cc:    AUSA Rushmi Bhaskaran (via ECF)
